Citation Nr: 1126071	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  07-37 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 








INTRODUCTION

The Veteran had active service from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has retitled the Veteran's claims on appeal, as reflected on the title page.  

The Veteran's numerous statements throughout the pendency of the present appeal and an August 2007 VA psychiatric treatment record have reasonably raised a claim seeking entitlement to a total disability rating based on individual unemployability, due to service connected disabilities (TDIU).  However, the RO has not adjudicated a TDIU claim and the Board does not have jurisdiction over the matter.  Thus, the claim is referred to the RO for appropriate action, to include consideration of the analysis herein and Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran has an acquired psychiatric disorder, diagnosed as anxiety, depression and PTSD.  

2.  The Veteran's account of his stressors is credible and is consistent with the places, types, and circumstances of his active service.

3.  Resolving all reasonable doubt in his favor, the Veteran's acquired psychiatric disorder, diagnosed as anxiety, depression and PTSD, is related to his active service.
CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, diagnosed as anxiety, depression and PTSD, have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable outcome below no conceivable prejudice to the Veteran could result from this adjudication.  In this regard, the agency of original jurisdiction will be responsible for addressing any VCAA notice defect with respect to the rating and effective date elements when effectuating the award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran presently seeks to establish service connection for an acquired psychiatric disorder, to include anxiety, depression and PTSD.  Specifically, he  maintains that his current acquired psychiatric disorder symptomatology is related to coming under enemy attack, while stationed in Saigon, Vietnam.  This forms the basis of the Veteran's service connection claim.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war (POW) experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).

The above cited regulation, indicates 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

At the outset, service personnel records confirm the Veteran's service in Saigon, Vietnam with signal support units, from May 1970 to November 1970.  While VA has not undertaken inquiry with the United States Army and Joint Services Records Research Center (JSSRC) to obtain definitive evidence that his respective units were subjected to enemy attack while the stationed in Saigon, the Veteran provides an account of experiencing a fear of hostile military activity and such is generally consistent with the circumstances, places and times of his tour of duty in the Republic of Vietnam.  Thus, although he had a non-combat military occupational specialty, his unit assignments and locations suggest that the Veteran likely experienced events/circumstances that presented actual or threatened death/serious injury.  What is more the Veteran's account of these experiences has remained generally consistent and there is no clear and convincing evidence counter to his account of in-service experiences.  The Veteran's account of in-service stressor(s) is therefore credible, and given the other evidence of record, the Board finds that his claimed in-service stressor has been sufficiently confirmed.  

Therefore, the determinative issue, and focus of the analysis to follow is whether there is sufficient evidence of a relationship between this confirmed stressor and any acquired psychiatric disorder, currently diagnosed as anxiety, depression and PTSD.  

A November 2007 VA psychiatric treatment record documents the Veteran's psychiatric symptoms.  As part of detailing the Veteran's psychiatric history, the VA psychologist noted the Veteran's account being awakened and thrown against the wall by a bomb, while stationed in Saigon.  The VA psychologist further detailed the nature, extent and severity of the Veteran's current psychiatric symptoms, ultimately diagnosing the Veteran with PTSD related to his military service. 

In December 2007, the Veteran again sought VA psychiatric treatment.  At this time, the VA psychologist detailed the Veteran's account of serving with a signal support unit, of being thrown by the blast of an explosion while serving in Saigon and of sustaining minion injuries related to this occurrence.  Additionally, the VA psychologist documented the Veteran's psychiatric symptoms.  Based on current examination findings, relevant medical evidence and the Veteran's account, the VA psychologist diagnosed the Veteran with anxiety, depression and, based on the DSM-IV criteria, PTSD.    

As an initial matter, the Board finds the Veteran's account of in- and post-service psychiatric symptomatology to be competent and credible.  Indeed, to the extent the Veteran statements merely provide an account of symptoms within his personal observation he is competent to detail such matters.  See Jandreau, 492 F.3d at 1377.  Although his service treatment records are negative for any in-service psychiatric symptoms and/or treatment, the Veteran has provided a consistent account of psychiatric symptoms and, as previously noted, his claimed in-service stressor has been sufficiently confirmed, pursuant to 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  These factors together make the Veteran's statements as to these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  In the present matter, the only medical opinions of record addressing the determinative matter at hand weigh in favor of the Veteran's claim.  Particularly, the November 2007 and December 2007 VA psychologist's opinions provide highly probative evidence in support of the Veteran's claim.  In November 2007, the VA psychologist diagnosed the Veteran with PTSD and clearly related such diagnosis his confirmed in-service stressor(s).  Yet again, in December 2007, the VA psychologist extensively detailed the Veteran's psychiatric symptoms and not only diagnosed PTSD, pursuant to the DSM-IV criteria, but also related this diagnosis, at least in part, to the Veteran's competent and credible account of in-service stressor(s).  The Board finds these treatment records to reflect the VA psychologist's clear medical reasoning and analysis to support the provided opinion, with adequate consideration of (I) the Veteran's competent and credible account of in-service stressors and psychiatric symptomatology, (II) relevant medical evidence, and (III) current examination findings.  See Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds the November 2007 and December 2007 VA psychologist's opinions to provide highly probative evidence in favor of the Veteran's claim.  

In sum, the Veteran's claimed in-service stressor has been sufficiently confirmed and he has been diagnosed with PTSD on multiple occasions.  Moreover, the most probative medical evidence of record relates diagnosed PTSD to the Veteran's military service, to include his confirmed stressor.  The Board concedes that further inquiry could be undertaken with the view towards additional development of this service connection claim so as to obtain additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue, and for the reasons previously outlined, the Board finds that the evidence of record tends to weigh in favor of the Veteran's service connection claim, or minimally is in equipoise.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, the criteria to establish service connection for PTSD have been met, and to this extent, the Veteran's claim is granted.  

As an aside, though a Veteran may only seek service connection for PTSD, the claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Essentially, a Veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the Veteran.

In the present matter, the Board has granted the Veteran's service connection claim for PTSD; however, the claims folder also documents a diagnosed anxiety and depressive disorder, not otherwise specified.  As previously indicated, the Veteran has provided, what the Board finds to be, a credible account of in- and post-service psychiatric symptomatology, following his service in the Republic of Vietnam.  Additionally, an October 2004 and December 2007 VA psychiatric treatment records respectively reflect at least arguable opinions from VA medical professionals that the Veteran's psychiatric symptoms had their onset after his deployment and likely persisted since separation.  When it is not possible to separate the effects of the service connected condition versus a nonservice connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor, thus attributing such signs and symptoms to the service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Given that there is no competent evidence of record distinguishing the symptoms between PTSD, anxiety and depression, the Board finds service connection for anxiety, depression and PTSD is warranted.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as anxiety, depression and PTSD, is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


